     Case 2:19-cv-01361-JAM-DMC Document 34 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUGO RIBOT,                                       No. 2:19-CV-01361-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CHRISTOPHER SMITH, M.D., et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the court is Defendant Christopher Smith’s request that certain

19   documents be filed under seal. ECF No. 31. The Court construes Defendant’s request as a motion.

20   Specifically, the Court construes Defendant’s request as a motion to seal documents under

21   Eastern District of California Local Rule 141.

22                  Defendant moves to seal medical records of Plaintiff Hugo Ribot that Defendant

23   filed as exhibits to his motion for summary judgment. Id. at 1–2. Defendant specifically moves to

24   seal Exhibits A–D and F–HH. Id.

25                  The Court finds that Defendant, for the reasons stated in his motion, has satisfied

26   applicable law and shown that sealing of the identified documents is warranted. See L.R. 141(a);

27   see also Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1101 (9th Cir. 2016).

28   ///
                                                        1
     Case 2:19-cv-01361-JAM-DMC Document 34 Filed 01/07/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      Defendant’s motion to seal documents (ECF No. 31) is GRANTED;

 3                 2.      Under Local Rule 141, the documents identified as Exhibits A–D and F–

 4   HH, filed as exhibits with Defendant’s counsel’s declaration (ECF No. 29-3) in support of

 5   Defendant’s Motion for Summary Judgment (ECF No 29), shall be filed under seal of this Court

 6   and shall not be publicly filed in this matter. The page numbers to be sealed include ECF No. 29-

 7   3 pages 3–12 and 41–165.

 8

 9

10   Dated: January 7, 2021
                                                          ____________________________________
11                                                        DENNIS M. COTA
12                                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
